CALDWELL, Circuit Judge,
after stating the case as above, delivered the opinion of the court.
The trial court erred in sustaining the demurrer to .the second paragraph of the plaintiff’s complaint. That ■ paragraph, in legal effect, sets up that the Choctaw Coal & Railway Company obtained possession of the property under a lease from the plaintiff, and that the right of possession of the company and its grantees or assignees under the lease has expired, and the plaintiff is entitled to the possession of the leased premises. This paragraph stated a good cause of action. To hold otherwise would be to say that a landlord could not recover possession of the leased premises from his tenant or assignees after the expiration of the lease. It does not lie in the mouth of the defendants to say that the plaintiff could not make a valid lease of lands in the Indian Territory. It will be time enough to consider that question when it is raised by the proper authorities of the' Indian Territory. After having obtained the possession of the property under a lease from the plaintiff, neither the Choctaw Coal & Railway Company, nor its assignees or grantees, will be heard to say that the lease is in violation of the laws of the Indian Territory, and that they are therefore entitled to keep the property, the possession of which they obtained from the plaintiff. Such a contention is opposed to a familiar and fundamental principle of the law of landlord and tenant. A tenant will not be permitted to deny the title of his landlord, though.the lease is void or the lessor had no title. 2 Wood on Limitations, 664-667, and notes; 2 Taylor on Landlord & Tenant, § 705, and notes; Rector v. Gibbon, 111 U. S. 276, 4 Sup. Ct. 605, 28 L. Ed. 427.
The third paragraph of the defendants’ answer, in addition to the allegation that the lease was in violation of the laws • of the Indian Territory, alleges the lease was made by an agent of the Choctaw Coal & Railway Company without its authority, and from that fact deduces the extraordinary conclusion that the corporation, or its assignees or lessees, have acquired good right to keep the plaintiff’s property. Such a defense does not merit serious consideration.
The lower court clearly erred in directing judgment for the defendants on the plea of the statute of limitations for two reasons: In the first place, there is abundant evidence in the record from which a jury might well find that there was a constant recognition of the tenancy by the defendants; which would, in any state of case, prevent, the running of the statute of limitations.
And in the second place, the notice to quit, dated February 23,. 1892, did not have the legal effect attributed to it by the defendants, in error.
*436It is contended the notice terminated the tenancy, and that the statute of limitations began to run from its date. This contention is not tenable. Assuming the notice to quite terminated the original tenancy, it did not make the tenant’s possession adverse to the landlord in the sense that it would enable the tenant to deny the landlord’s title, or start the statute of limitations to running in favor of the tenant and against the landlord. The tenant was none the less a tenant after the notice to quit than he was.before. Before notice was given, he was a tenant under the lease. After the notice was given —if it was effective to terminate the tenancy—he became a tenant at will or on sufferance, or a periodical tenant, as the case may be. Taylor on Landlord & Tenant, § 487.
A tenant cannot set up a title acquired by adverse possession while he was occupying the premises either as tenant or licensee. He must first disclaim the title of his landlord, and surrender the possession, before be will be heard to assert a right acquired by adverse possession. 2 Wood on Limitations, § 265, and notes. Until that is done, in contemplation of law, the landlord is in possession of the premises through his tenant. In other words, the possession of the tenant is the possession of the landlord, and the landlord’s own possession cannot be pleaded against him.
It is now the settled doctrine in this country that the estoppel continues after the expiration of the term, and until the lessee or his assignees or grantees redelivers the possession to the landlord. 18 American & English Encyclopaedia of Law (2d Ed.) 421.
The judgment of the United States Court of Appeals in the Indian Territory and the judgment of the United States court for the Central District of the Indian Territory are each reversed, and this cause is remanded to the last-named court, with instructions to grant a new trial.

 3. See Landlord and Tenant, vol. 32, Cent. Dig. §§ 161, 203.